DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claims 1 and 5,
1. A method of inquiring a node device address announce message of a node device in a wireless mesh network of communicatively interconnected node devices, said network comprising a gateway device and a plurality of node devices, said method comprising the steps of: 

receiving, by said node device, an inquiry message (MINQ) broadcasted by said gateway device in said network, said inquiry message requesting each of said node devices to transmit its node device address announce message; 

transmitting, by said node device, after a time delay from receiving said inquiry message, said node device address announce message;

receiving, by said node device, an acknowledgement message from said gateway device indicating that said node device address announce message is received at said gateway device; and 

wherein said step of transmitting by said node device of said node device address announce message is repeated, with a repetition rate, until receiving said acknowledgement message.

5. A method of inquiring a node device address announce message of a node device in a wireless mesh network of communicativelyWO 2019/179806PCT/EP2019/055983 18 interconnected node devices, said network comprising a gateway device and a plurality of node devices, said method comprising the steps of: 

broadcasting, by said gateway device in said network an inquiry message, said inquiry message  requesting each of said node 5devices to transmit its node device address announce message; 

receiving, by said gateway device, said node device address announce message of a node device; 

transmitting, by said gateway device, an acknowledgement message to said node device addressed in said received node device address announce 10message, and 

storing, by said gateway device, node device address information of said received node device address announce message.

The application is allowable as the prior art fails to teach or render obvious the above underlined limitations in combination with the other limitations of the independent claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Zhou (US 2009/0290522) teaches in ¶ [0023] – [0028]:
[0023] The object is achieved by a method of the type initially specified, wherein the dynamic setting up of a communications group is carried out by an initiator node in the following steps: 

[0024] sending of a broadcast message which contains at least one group identifier, an identifier of the initiator node, information about the communications group and an address of the initiator node to all nodes connected to the initiator node via the common transmission medium, 

[0025] analyzing the received broadcast message by the nodes accessible via the common transmission medium, wherein the initiator node is authenticated by said nodes, 

[0026] sending back a unicast message by nodes participating in the communications group to the initiator node, wherein the unicast message contains at least one identifier and an address of the participating node, 

[0027] receiving these unicast messages and authentication of the participating nodes by the initiator node, 

[0028] sending of a unicast message which comprises at least one multicast identifier and a security key, to each node participating in the communications group by the initiator node.

Zhou fails to render obvious the claimed invention for the following reasons. The instant application requires that the nodes respond to the broadcast message with an announcement message. This is found in the following limitation “receiving, by said gateway device, said node device address announce message of a node device.” Examiner submits that an unicast message in response does not render obvious the claimed invention as it is not an announcement. A unicast message is a point to point message between two devices, and does not meet the definition of an announcement. Additionally, “transmitting, by said gateway device, an acknowledgement message to said node device addressed in said received node device address announce message” is not met by the claims as the unicast message is not the same as an acknowledgement message. 
Kneckt (US 2013/0231151) teaches in ¶ [0173]:
[0173] The condition for response 110 defines addresses (MAC, BSSID, SSID, or Mesh Id) of receiving devices NODE 1, NODE 3, and NODE 4 that may send other types of frames instead of a probe response, as a response 120 to the probe request 100. If an AP NODE 1, NODE 3, and NODE 4 receives a probe request 100 with such condition, it may check whether it is going to transmit a suitable message in response. If there is such message to be transmitted as a response, then the probe response is not needed. A suitable message may be any message (to any other user), which the sender NODE A of the probe request 100 is able to receive (for example, that it has a suitable transmit rate). A response frame 120 may be requested from the candidate AP devices NODE 1 to NODE 7 to measure the radio link performance between NODE A and the responding device.

The reference fails to reach or render obvious the claims for similar reasons as Zhou.
Veillette (US 2009/0135716) and Yeo (US 2007/0288618) are further considered pertinent to applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M MORLAN whose telephone number is (571)270-5674. The examiner can normally be reached Monday - Friday, 10 AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. MORLAN
Primary Examiner
Art Unit 2419



/ROBERT M MORLAN/Primary Examiner, Art Unit 2419